*345OPINION
PER CURIAM:
The petition fails to allege facts showing the existence of a joint tort upon the part of a resident and nonresident defendant.
The Court of Common Pleas committed no error in granting the motion to quash service of summons as to such non-resident defendant. In the case of Agricultural Society v Brenner, etc., 122 Oh St 560, the fifth paragraph of the syllabus is:
“In order to give the Court of Common Pleas jurisdiction over joint defendants who are non-residents of the county where suit is brought, and for whom summons has been issued to the county of their residence, the averments of the petition and the proof on the trial must establish a valid joint cause of action against a resident defendant and against such non-resident defendant.”
See also: Maloney v Callahan, 127 Oh St 387; Canton Provision Co. v Gauder, etc., 130 Oh St 43; Gorey v Black, 100 Oh St 73.
The petition fails to allege that the stairway, which was not railed, was an inside stairway. Sec. 1006 has no application to outside stairways. Herbst v Y. W. C. A., 57 Oh Ap 87. See also: Carr v Fox et, No. 5746, Court of Appeals, First District, decided March 11, 1940. 32 Abs 103.
The judgment is affirmed.
HAMILTON, PJ., MATTHEWS & ROSS, JJ., concur.